UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7590


MICHAEL CURTIS REYNOLDS,

                Petitioner - Appellant,

          v.

WARDEN TIMOTHY STEWART,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. James K. Bredar, District Judge. (1:16-
cv-03471-JKB)


Submitted:   March 14, 2017                 Decided:   March 17, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Curtis Reynolds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Curtis Reynolds, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.    We   have   reviewed   the   record   and   find   no

reversible error.    Accordingly, although we grant leave to proceed

in forma pauperis, we affirm for the reasons stated by the district

court.   Reynolds v. Stewart, No. 1:16-cv-03471-JKB (D. Md. Oct.

25, 2016).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2